UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 22, 2017 Major League Football, Inc. (Exact name of registrant as specified in its charter) Delaware 00-51132 20-1568059 (State or other jurisdiction ofIncorporation or Organization) (CommissionFile Number) (I.R.S. EmployerIdentification No.) 6230 University Parkway, Suite 301,Lakewood Ranch, FL 34240 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (774) 213-1995 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Amendment No.1 This Form 8-K/A is filed as an amendment (Amendment No.1) to the Current Report on Form 8-K filed by Major League Football, Inc. under Items 5.02 on June 30, 2017. Amendment No.1 is being filed to replace exhibit 99.01 corporate resolution with the executed current resolution of that same date which differs significantly from the unexecuted one filed previously as exhibit 99.01 but retains the appointment of Jerry C. Craig as Chief Executive Officer and a Director. Exhibit ExhibitNo. Description 99.01 Executed Corporate Resolution dated June 22, 2017 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAJOR LEAGUE FOOTBALL, INC. Dated: August 14, 2017 By: /s/ Frank Murtha Frank Murtha Senior Executive VP 3
